Citation Nr: 1134197	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-06 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression, anxiety and post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of a heart attack.  

5.  Entitlement to service connection for residuals of a stroke.  

6.  Entitlement to service connection for seizures.  

7.  Entitlement to service connection for cold injury to the right upper extremity.  

8.  Entitlement to service connection for cold injury to the left upper extremity.  

9.  Entitlement to service connection for cold injury to the right lower extremity.  

10.  Entitlement to service connection for cold injury to the left lower extremity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and Son-in-Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to January 1947.  

This appeal arises from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board of Veterans' Appeals (Board) issued a decision in March 2009 denying the claim for entitlement to non-service connected pension benefits.  The Board remanded the issues set out on the title page for additional development.  

In Stegall v. West, 11  Vet. App. 268 (1998) the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") held that a remand by the Board confers on the veteran as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As ordered by the Board VA requested additional information from the Veteran to enable further development of his claims.  The Veteran did not respond to those inquiries.  VA examinations and evaluations were conducted and medical opinions obtained.  The development ordered has been completed to the extent possible.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss by VA standards.  

2.  There is no competent medical evidence linking the current bilateral hearing loss to service.  

3.  The evidence demonstrates the Veteran currently has tinnitus.  

4.  The Veteran has offered conflicting statements as to the onset of his tinnitus.  

5.  There is no competent medical evidence linking his current tinnitus to service.  

6..  The Veteran was not engaged in combat with the enemy.  

7.  The Veteran's claimed in-service stressors have not been verified.  

8.  The claims folder includes current diagnoses of depression, an anxiety disorder and PTSD.  

9.  There is no credible evidence of any symptoms of an acquired psychiatric disorder in service, including symptoms of depression and anxiety.  

10.  There is no current diagnosis of a stroke or seizures and no evidence of any residuals of such diagnoses.  

11.  The credible evidence does not reflect the presence of a heart attack or heart disease in service or for many years thereafter, and no competent evidence links heart disease or a heart attack to service.  

12.  There is no current diagnosis of cold injury to the right or left, upper or lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385(2010).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(2010).  

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f)(2010).  

4.  The criteria for service connection for residuals of a heart attack/heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

5.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

6.  The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

7.  The criteria for service connection for cold injury to the right upper extremity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

8.  The criteria for service connection for cold injury to the right lower extremity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

9.  The criteria for service connection for cold injury to the left upper extremity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

10.  The criteria for service connection for cold injury to the left lower extremity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claims for service connection in May 2006.  A May 2006 letter to the Veteran advised him of what was needed from him, how he could help with his claim, how VA could help him with his claim, what the evidence must show to support his claims, and how VA assigns disability ratings and effective dates.  

A May 2006 letter to the Veteran from the RO informed him his service records may have been destroyed in the fire at National Personnel Records Center (NPRC) in July 1973.  A form for listing information necessary to request his service records be reconstructed was enclosed.  The Veteran filled out the form and returned it to the RO in June 2006.  He responded that he did not have any medical records in his possession.  The NPRC responded in June 2006 that there were no service treatment records or Surgeon General Reports.  In addition, the response to a request for his service personnel file also indicated it was "fire related."  

In March 2009 the Board remanded the claim to ask the Veteran to supply any documentation such as letters, photographs, statements from service members, travel documents or any other indication of his location and assigned duties during his service in 1945.  This was accomplished in an April 2009 letter; and a request for information as to the location and activities of his unit was made through official sources, but a negative response was received.  As the custodian of records has informed VA they do not have any additional documents, no further efforts to obtain service records are required.  38 C.F.R. § 3.159 (2010).  

The Veteran's VA records of treatment have been obtained.  The Veteran was afforded VA examinations and medical opinions have been obtained.  The Veteran did not respond to a request asking for the complete addresses of his private physicians so that those records could be requested.  

In June 2008 the Veteran and his son-in-law appeared before the undersigned Veterans Law Judge and gave testimony in June 2008.  

Under the circumstances described above, no further notice to the Veteran or assistance with his claim is necessary.  

SERVICE CONNECTION

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities; including sensorineural hearing loss, arteriosclerosis, a brain hemorrhage, psychosis and epilepsies, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection also may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(4) If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f).  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).   

Bilateral Hearing Loss

The first element required to support service connection is a current diagnosis of hearing loss.  Both an April 2006 private audiogram and a May 2006 VA audiological evaluation demonstrate the Veteran has a bilateral hearing loss by VA standards.  His hearing acuity was measured as showing losses of 40 decibels or more at 3000 and 4000 Hertz during his May 2006 VA audiological evaluation.  Losses of 40 decibels or greater at those thresholds meet the definition of VA hearing impairment.  38 C.F.R. § 3.385 (2010).  

Secondly, there must be lay or medical evidence of an injury or disease in service.  The Veteran asserts he sustained acoustic trauma due to exposure to weapons fire in service.  The Veteran testified he first noticed difficulty hearing when he was getting out of service.  He was around artillery and grenades during his training.  (T-4).  The Veteran is certainly competent to report symptoms of difficulty hearing.  In weighing the evidence the Board noted the only service record available is the January 1947 service separation examination which found his hearing was 15/15 in both ears for the whispered voice.  Notably there is no diagnosis of hearing loss on the separation examination and no evidence of hearing loss during the initial post service year.  38 C.F.R. §§ 3,307, 3.309 (2010).  Significantly, the Veteran has not linked his current hearing loss to any specific event.  He did not report any ringing in his ears after weapons training or that after any specific exposure to loud noise in service resulted in his immediately having ringing in his ears or difficulty hearing.  

In examining the record, the Board notes the Veteran has complained of forgetfulness, and in September 2009, a VA psychologist noted the Veteran's memory was impaired.  He had difficulty with his memory including long term retrieval problems, and testing revealed moderate impairment of remote memory.  Thus, the Board finds the Veteran's assertions he first noticed difficulty hearing when he was getting out of the service of questionable credibility.  However, the Board will accept he was exposed to some sort of weapons fire during his military service.  Whether the noise exposure in service caused hearing impairment, however, is a question for a competent medical professional.  While the Veteran and his representative have related his current hearing loss to service, they have not presented any evidence demonstrating they have any special knowledge or training which would qualify them to provide a medical opinion as to the etiology of this hearing loss.  38 C.F.R. § 3.159 (2010).  

The only competent evidence addressing the etiology of the Veteran's hearing loss is the September 2009 opinion of a VA audiologist.   The VA audiologist evaluated the Veteran's hearing in September 2009.  In addition, to his exposure to gun fire in service, the Veteran told the VA audiologist he was exposed to construction noise for 10 years, and used a shotgun when going hunting every year.  

After reviewing the claims folder and the Veteran's report of his military history, the VA audiologist concluded it was less likely than not the Veteran's current hearing loss was caused by or contributed to by his military service.  The audiologist explained that the Veteran's current hearing loss configuration appeared to be more prebycusic.  The audiological evaluation did not show a pattern consistent with hearing loss related to noise exposure which is illustrated by a typical notch at any frequency.  His exit physical in January 1947 showed normal hearing.  Although the "Whisper Test" was not frequency specific it was the only indication of his hearing status at the time of his discharge.  

There is no competent medical evidence linking the current hearing loss to service.  In the absence of this, service connection for bilateral hearing loss is not warranted.  

Tinnitus

The claims folder includes the Veteran's descriptions of his symptoms of tinnitus.  He reports having constant ringing in his ears.  Tinnitus is the type of disorder a lay person is competent to identify.  Jandreau v. Nicholson, 492 F. 3d. 1372, 1377 (Fed. Cir, 2007).  His descriptions of ringing in his ears are sufficient to establish a current diagnosis of tinnitus.  

The pivotal question is whether the Veteran's tinnitus began in service.  The evidence addressing that question consists of the statements and testimony of the Veteran and a VA audiologist's opinion.   

In this instance the question is whether the Veteran's assertions as to the onset date of his tinnitus are credible.  The Veteran's statements as to when his symptoms first appeared are inconsistent.  In addition, the Veteran has related his tinnitus not only to service but to a former job.  

In October 2001 the Veteran reported to a VA care provider having ringing in his ears for the past several years.  He complained of ringing in his ears which he attributed to his former job.  

It is only after the Veteran filed his claim for service connection for tinnitus in May 2006, that he reported his tinnitus began in service.  At his hearing in June 2008 he indicated he first noticed ringing in his ears when he was getting out of service.  (T-4).  

In September 2009 the Veteran reported having constant tinnitus.  He did not remember exactly when he first noticed the ringing in his ears.  He thought it must be at least 30 years ago.  

A VA psychologist evaluated the Veteran in September 2009 and found his memory impaired as to remote events, and currently, the Board concludes the Veteran is no longer able to recall when he first had tinnitus.  

In assessing the credibility of lay evidence, conflicting statements of the Veteran and bias, may be considered.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran, when speaking with VA medical personnel, did not report his tinnitus began in service.  When he first reported having ringing in his ears he indicated he only had it for the "past several years."  When asked by the audiologist in September 2009, he reporting having it was 30 years.  The Veteran was separated from the service in January 1947, more than 50 years ago.  It is only when the Veteran was testifying in June 2008 that he stated he first noticed the ringing in his ears when he was getting out of service.  His assertions that he first noticed his tinnitus in service are not credible.  His statements are in conflict.  He offered testimony reporting having symptoms in service only after filing a claim for service connection and at a hearing to advance his claim.  This strongly suggests his statements were based on his interest in obtaining VA benefits.  Also, his ability to recall remote events was found to be impaired when he was evaluated by a VA psychologist.  The Board has concluded the Veteran is not a reliable historian based on his inconsistent statements and his impaired memory.  Consequently, his statements as to the onset of his tinnitus are of little probative value.  

The only other evidence addressing whether the Veteran's tinnitus was related to service was in the September 2009 opinion of the VA audiologist who found it was not.  Thus, the preponderance of the evidence is against the claim for service connection for tinnitus.  




Psychiatric Disability

Service records indicate the Veteran served on active duty from February 1945 to January 1947.  His report of separation reveals he departed the continental United States in May 1946 and arrived in Europe in June of 1946 where he remained until December 1946 when he returned to the United States.  He was trained and served as a cook in the 95th Quartermaster Railhead Company in Rheims, France.  

His January 1947 service separation examination indicates he sustained no wounds or disabling diseases.  No psychiatric diagnoses were noted.  His neurological and psychiatric examinations were normal.  

There are no records of any treatment for a psychiatric disorder dated within one year of his separation from the service.  The earliest record of any psychiatric complaints or symptoms is dated in 2006, when the Veteran reported feeling depressed for about 6 months.  This was reportedly due to declining health and aging, as well as the absence of his son who had moved away.  PTSD screens conducted in 2006, 2007 and 2008, were all negative, but in early 2009, the Veteran reported to treatment providers he was attempting to obtain benefits for "PTS", at which time he gave a history of long standing anxiety/mood problems since his return from World War II.  He related that he was a prisoner guard in Germany and a provisional diagnosis of PTSD was entered.  Subsequent records reflect ongoing complaints and treatment, and when examined for VA purposes in September 2009, the Veteran was diagnosed to have PTSD.  The stressors he has variously identified as producing this disability have been guarding German prisoners at the end of the war, a soldier shooting in his barracks, and comforting those from his unit who had been wounded in battle.  

As to PTSD, for the reason that follow, it is the Board's conclusion that a basis upon which to grant service connection has not been presented, and in this regard, an initial discussion of the Veteran's credibility is warranted.  As to that matter, it must be observed he has not provided a consistent account of his stressors, as they have become more elaborate as time has passed.  He initially reported only that someone started shooting in the barracks in April or May 1945, in Germany.  Later, he cited guarding German prisoners in Germany in April 1945.  Later still, in January 2009 treatment records, he reported he worked as a prison guard in Germany for 3 years, and eventually he reported he comforted wounded and dying members of his unit, (that "was shot up and they brought them back to our camp, wounded bleeding hollering & screaming..., February 2009 statement).  Increasingly elaborate answers to the same question do not ring true.  In addition, some of the facts necessary to make these statements true are contradicted by the service records that are available.  Specifically, the records show the Veteran arrived in Europe in June 1946, a year after Germany surrendered.  Thus, none of the events in Europe he described as occurring there in 1945 can be accurate, and as he was in Europe a year after hostilities ended, his account of his unit being shot up and having to comfort the dying cannot be accurate.  Furthermore, his military records show he served as a "first cook" in charge of 2 cooks and 9 kitchen helpers in a company mess feeding 250 men daily, (see Separation Qualification Record).  Thus, he was not a prison guard.  

In addition, the medical records reflect the presence of impairment to immediate, recent, and remote memory, with the 2009 VA examiner describing it as "memory problems in all areas."  Given this medical finding, any historical account would be of questionable accuracy, and when combined with the factual problems noted above, the Board concludes the Veteran is not a reliable historian and his recital of events is not credible.  

Having concluded the Veteran is not credible, the Board also finds he was not in combat, as he arrived in Europe a year after hostilities ended.  He likewise has not described credible hostile military action or terrorist activity as contemplated by the regulation, he was not a prisoner and he has not suggested he was a victim of a personal assault.  Thus, while the Veteran does have a diagnosis of PTSD, as the evidence indicates the claimed stressors are unrelated to any events which may establish occurrence of an in-service stressor without credible supporting evidence, the Veteran's stressors must be verified in order for service connection to be established.  

In this case, there is simply no verification of the Veteran's claimed stressors.  Elsewhere in this decision, the Board described VA's full efforts in satisfying the duty to assist, and no record independently documents the claimed stressors.  What the evidence does show is that the Veteran was not in Germany in April or May 1945 when the barracks shooting was claimed to have occurred; he served as a cook, not as a guard; and he served overseas after hostilities ended, belying any claim to have comforted the battle wounded from his unit who were dying.  

In the absence of a verified in-service stressor, service connection for PTSD is not warranted, and although VA psychologists have apparently accepted the Veteran's recital of events in service and diagnosed PTSD, the establishment of a verified stressor is a threshold question, and a factual determination that must be made by VA adjudicators prior to establishing service connection for PTSD.  The diagnosis of PTSD noted in the VA examinations is based wholly on the reports of the military history given by the Veteran.  VA is not bound to accept such statements simply because treating providers have done so.  See Wood v. Derwinski, 1Vet. App. 190 (1991); Moreau v. Brown, 9 Vet. App. 389 (1996).  Accordingly, service connection for PTSD is denied.  

As to psychiatric disability other than PTSD, when the Veteran originally submitted his application for benefits, he stated his claimed disability was depression.  VA records include diagnosis of an anxiety disorder with depression.  The Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) instructed VA that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

The claims folder includes current diagnoses of anxiety and depression, the first element in the Hickson case cited above, required to support a claim for service connection.  

The second element required is medical or lay evidence of incurrence or aggravation of an acquired psychiatric disorder in service.  Service separation examination found no psychiatric disorder.  There is no diagnosis of any psychotic symptoms within one year of service separation.  38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, there is no documentation of any psychiatric symptoms for more than 50 years after the Veteran's separation from the service in 1947.  The first reference to any psychiatric symptoms appears in May 2006 VA records.  

The Board is aware that documentation of symptoms in medical records is not required if there is lay evidence of symptoms in service which may provide a basis for linking a current diagnosis to service.  In this case the Veteran has reported being nervous in service.  (T-13) He also testified he has been nervous since service.  However, as indicated previously, the Board does not consider the Veteran's history to be credible, and his testimony is inconsistent with the account of his history in May 2006.  

When the Veteran was admitted to the VA hospital in May of 2006, he related feeling more depressed and stressed for only the last six months.  When relating his prior history to the VA psychiatrist he stated he had no history of depression prior to 6 months ago.  When asked about anxiety he reported only feeling some social pressure, worrying about being late, being impatient and stewing.  He denied having any feelings of panic.  His primary complaint was forgetfulness.  His only other symptoms were poor sleep and insomnia for a number of years.  He related his low energy to his health, to loss of interest in activities and needing something to do.  The Veteran's goal was help with depression and anxiety.  The examiner indicated his current anxiety disorder with depression might be partially related to hormone therapy and congestive heart failure.  On Axis IV contributing factors included health and aging issues.  

The Board has carefully reviewed the claims folder for any other evidence which would provide continuity of psychiatric symptoms since service.  The Veterans' son-in-law testified he observed the Veteran having unexplained episodes of nervousness for no apparent reason for many years.  As it happens, however, he has only known the Veteran for 37 years (in 2008).  The Veteran was separated from the service in 1947 some 64 years ago.  

The Board has concluded the Veteran's statements are not credible and do not provide evidence of psychiatric symptoms in service.  His statements are therefore of no weight or probative value.  

Lastly, there is no medical evidence of a nexus between the current anxiety and depression and service.  The Veteran's current anxiety and depression have been linked to his current health problems and aging issues by VA medical care providers.  

In the absence of credible evidence of symptoms of depression or anxiety in service, or linked to service, the preponderance of the evidence is against the claims for service connection for an acquired psychiatric disorder, including anxiety and depression.  

Heart Attack, Stroke and Seizures

Regarding stroke and seizures, a review of the claims folder reveals no current diagnoses of these disabilities.  Furthermore, when directly questioned about the stroke at his hearing, the Veteran indicated it was his wife who thought he had a stroke.  (There is no record showing she has any medical expertise, so such an assertion is without any foundation.)  As to seizures, the Veteran reported he shakes when he gets nervous which he believes indicates he is having seizures.  (T-26).  A May 2006 VA neurological assessment, however, indicated there were no seizures.  In addition, the Veteran relied upon his theory that PTSD had caused him to have a stroke and seizures, but service connection has not been granted for PTSD.  

Regardless of the theory of entitlement, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service- connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In the absence of any current diagnoses of residuals of a stroke or seizures, service connection is not warranted for those disorders.  

With respect to a heart attack, no reference is made to it or heart disease in the available service records, and although there is reference in the recent treatment records to a heart attack and coronary artery by-pass surgery, this was in a context that was remote from service, with no indication from any competent source that either a heart attack or heart disease was linked to service.  With no probative evidence of the claimed condition in service, for years after service, or linked to service, a basis upon which to establish service connection has not been presented.  


Cold Injuries

The Veteran claims he sustained frostbite injuries to his extremities when he first arrived in Europe.  Service personnel records indicate the Veteran arrived in Europe in June 1946.  While it is improbable that temperatures in June were sufficiently frigid to cause frostbite, of even greater significance is that the claims folder does not include any current diagnoses of cold injuries to the right or left, upper or lower extremities.  Although the Veteran claims he sustained cold injuries to his extremities in service, there are no diagnoses of any cold injuries of any extremity.  

In the absence of any current diagnoses of cold injuries to any extremity, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for an acquired psychiatric disorder, including PTSD, depression and anxiety is denied  

Service connection for residuals of a heart attack/heart disease is denied.  

Service connection for residuals of a stroke is denied.  

Service connection for seizures is denied.  

Service connection for cold injury to the right upper extremity is denied.  

Service connection for cold injury to the left upper extremity is denied.  

Service connection for cold injury to the right lower extremity is denied.  

Service connection for cold injury to the left lower extremity is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


